          Case 1:20-cv-00160-RAL Document 2 Filed 06/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER M. MILLER,                          )
                                                     Case No. 1:20-cv-160 Erie
                                                 )
               Plaintiff                         )
                                                 )
                                                     RICHARD A. LANZILLO
          v.                                     )
                                                     UNITED STATES MAGISTRATE JUDGE
                                                 )
 WARDEN GREGORY GEBAUER, et al.,                 )
                                                 )
                                                     ORDER
               Defendants                        )
                                                 )



       Plaintiff, a prisoner in the custody of the Pennsylvania Department of Corrections, seeks

to bring a civil action in forma pauperis [ECF No. 1], without prepayment of fees or security,

asserting claims pursuant to 42 U.S.C. § 1983. When submitting a Motion to Proceed In Forma

Pauperis, the Plaintiff is required to submit “an affidavit that includes a statement of all assets

such prisoner possesses that the person is unable to pay such fees or give security therefor.” 28

U.S.C. § 1915(a)(1). In addition to the aforementioned affidavit, Plaintiff is further required to

“submit a certified copy of the trust fund account statement (or institutional equivalent) for the

prisoner for the 6-month period immediately preceding the filing of the complaint or notice of

appeal, obtained from the appropriate official of each prison at which the prisoner is or was

confined.” 28 U.S.C. § 1915(a)(2).

       In this case, Plaintiff failed to submit a certified institutional account statement for the

six-month period immediately preceding the filing of the Complaint. Plaintiff is reminded that

this is a statutory requirement pursuant to 28 U.S.C. § 1915(a)(2).
                                                 1
           Case 1:20-cv-00160-RAL Document 2 Filed 06/26/20 Page 2 of 2




        Accordingly, it is hereby ORDERED that Plaintiff’s Motion to Proceed In Forma

Pauperis [ECF No. 1] is DISMISSED without prejudice. It is further ORDERED that the Clerk

of Court is directed to mark this case administratively closed, without filing the complaint or

assessing a filing fee. 1

        It is further ORDERED that Plaintiff may reopen the case by (i) tendering to the “Clerk,

U.S. District Court,” a statutory filing fee in the amount of $350.00, plus an administrative filing

fee in the amount of $50.00, for a total of $400.00 or (ii) submitting another motion to proceed in

forma pauperis along with the required affidavit and a certified copy of the inmate account

statement for the six (6) months preceding the filing of the complaint.



                                                     s/Richard A. Lanzillo
                                                     RICHARD A. LANZILLO
                                                     United States Magistrate Judge

Dated: June 26, 2020




1
         Such an administrative termination is not a “dismissal.” Rather, it is an “administrative
convenience” that permits the Court to remove the case from its active calendar until such time
as it is ripe for reactivation or adjudication. Penn West Assocs., Inc. v. Cohen, 371 F.3d 118, 127
(3d Cir. 2004) (endorsing the judicious use of administrative closures) (quoting source omitted).
Because an administration termination “has no legal significance beyond removing the case from
[the court’s] active docket,” it does not prejudice the substantive rights of the parties. Massey v.
Pfeifer, 2017 WL 6729366, at *1 (W.D. Pa. Oct. 27, 2017). However, failure to comply with this
order within a reasonable time may result in a recommendation that this matter be dismissed for
failure to prosecute.
                                                   2
